Title: To Alexander Hamilton from Robert Morris, 7 January 1797
From: Morris, Robert
To: Hamilton, Alexander



Philada. Jany. 7th. 1797
Dear Sir

I have arranged with Capt Chas Williamson for the debt Contracted with Colo Wm S. Smith in August 1791 of which fifty Thousand Dollars. in Six ⅌ Ct Stock remains to be transferred and delivered & for the performance thereof I have given to Capt. Williamson Assignee of Colo Smith a satisfactory Security, in Consequence Whereof that Tract of Land in the Genesee Country for which I gave Colo Smith a Deed of Conveyance is to be reconveyed to me, and a Suit which was instituted by Colo Walker in the Court of Chancerry is to be withdrawn & rendered Null & Void, for a more full & perfect information of these matters I refer you to the enclosed Copies of the Articles of Agreement between Colo Smith and me, and of the Defeazant executed by him. The Original of the latter is with me, the Original of the former and the Deed of Conveyance were left with Colo Smith and I suppose are now in the hands of Colo. Walker who Acted as Atty to Capt Williamson, the latter will do every thing to be done for restoring to me my Title to the Tract of Land West of the Genesee River free of all incumbrance either by means of my Deed to Colo Smith or of the suit in Chancerry, but I must request your immediate care and attention as a professional Man to see this done in all due Form & without loss of time for which I will chearfully pay the Compansation you will say is right.
I am Dr Sir   Your Obed Servt

Robt Morris.
Alexr. Hamilton Esqr.

